Citation Nr: 1708161	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to Diabetes Mellitus, Type II (DM).

2.  Entitlement to service connection for vascular disease, including deep venous thrombosis, to include as secondary to DM.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1969.  He had active duty for training from May 1965 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for essential hypertension and vascular disease.  The Veteran filed a timely notice of disagreement (NOD) in January 2010, and following issuance of a Statement of the Case (SOC) in December 2011, perfected an appeal to the Board in December 2011.

Notably, in the November 2009 decision, the RO also granted service connection for a skin disorder, characterized as "Nevi," and assigned a noncompensable rating for that disorder.  The Veteran contested the assigned rating in his January 2010 NOD.  Thereafter, the RO continued the noncompensable rating in the December 2011 SOC, and the Veteran perfected his appeal.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA  appealed this case to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the Veteran's appeal of the noncompensable rating for his service-connected skin disorder may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of that claim will be resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his essential hypertension and vascular disease are secondary to his service-connected DM.  After reviewing the record, the Board finds that additional evidentiary development is required.  See 38 C.F.R. § 19.9.

The Veteran was diagnosed with DM in 2008.  In September 2009, he was afforded a VA examination.  The report from this examination reflects that, in addition to diabetes, he presented with diagnoses of deep venous thrombosis of the left leg and essential hypertension, with both conditions having onset in 2000.  (The Veteran has not contended that either condition is directly related to active service.)  The examiner indicated that the Veteran's peripheral edema was caused by stasis and was unrelated to diabetes, and that his hypertension likewise was not a complication of diabetes as its onset predated the diabetes diagnosis.  The examiner further noted, without explanation, that the Veteran's hypertension was not worsened or increased by his diabetes.  In April 2011, the Veteran underwent a VA general examination.  The report shows that the examiner reviewed the Veteran's history of hypertension and deep venous thrombosis; however, no clarifying opinion was provided as to etiology.

It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 23 Vet. App. 303, 312 (2007).  Before the Board can rely on an examiner's conclusion regarding the etiology of a disease or injury, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  In this case, the Board finds that the September 2009 and April 2011 VA examination reports are inadequate, where the opinions fail to meaningfully consider whether the Veteran's essential hypertension or vascular disease were aggravated by his service-connected DM.  See 38 C.F.R. § 3.310(b).  In light of the above, a remand is warranted for a VA examination and opinion.  Upon remand, any outstanding VA records should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from April 2015 to the present.

2.  Then, schedule the Veteran for a VA internal medicine examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was either (1) CAUSED OR (2) AGGRAVATED by his service-connected DM.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any vascular disease, to include deep venous thrombosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vascular disease, to include deep venous thrombosis, was either (1) CAUSED OR (2) AGGRAVATED by his service-connected DM.

4.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

